Citation Nr: 9916462	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-36 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Recovery of loan guaranty indebtedness. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant's served on active duty from December 1963 to 
November 1964.   

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision on a waiver of the 
Committee on Waivers and Compromises at the Houston, Texas, 
VA, Regional Office (RO).  



REMAND

Initially, the Board notes that in May 1998, this matter was 
remanded to the RO for a determination as to the validity of 
the loan guaranty indebtedness.  In an August 1998 
determination, an individual from the Resource Management 
Division found that the loan guaranty indebtedness was valid.  
The RO indicated that the appellant and his spouse had 
assumed and promised to pay all the principal and interest 
remaining unpaid of the promissory note in the original 
principal sum of $45,725.00, which was dated in January 1981, 
executed by R.B. and M.B., payable to A.I.C., and secured by 
a vendor's lien on the subject property.  The appellant and 
his spouse assumed and promised to keep and perform all of 
the covenants and obligations of the Grantors named in the 
Deed of Trust.  It was pointed out that the appellant and his 
spouse had assumed and promised to pay the remaining 
principal and interest on the promissory note in an 
assumption agreement with R.D.  The RO stated that it was the 
appellant's responsibility to seek information concerning his 
obligation to fulfill the terms of the Warranty Deed. 

It was pointed out that in May 1990, the monthly mortgage 
payment was not paid and the loan was in default.  The RO 
stated that the appellant's debt was established because the 
VA paid a guaranteed claim.  All VA guaranty loans made 
before 1988 were assumed without prior approval from the VA.  
However, the VA was still obligated to pay the guaranty in 
the event of foreclosure.  It was indicated that the 
appellant's efforts to reinstate the loan were considered.  
It was noted that the release of liability was granted to the 
original veteran and his qualification for the release was 
not based upon the default of the loan.  It was also 
determined that the appellant was given proper notice of the 
foreclosure.  It was indicated that the affidavit of Notice 
of Foreclosure Sale and Military status certified that proper 
notice was given to all the obligors.  It was noted that 
under Texas foreclosure law, all that is required of the 
lender is that proper notice is sent to the last known 
address of the record at least twenty-one days prior to the 
foreclosure.  The recorded affidavit certifying this notice 
was given is considered sufficient evidence to allow a valid 
debt to be established.   

In a statement received in February 1999, the appellant 
indicated that Texas law required that actions on a debt be 
brought within 4 years of the date of the cause of action.  A 
specific Code provision was cited.  The RO has not responded 
to this contention.  

As was indicated in the May 1998 remand, the right of VA to 
recover loan guaranty debts is predicated on two legal 
theories: indemnity and subrogation.  VA may seek 
reimbursement from transferor veterans under either or both 
theories.  38 C.F.R. § 36.4323 (1997); Stone v. Derwinski, 2 
Vet. App. 56, 57 (1992).  VA, as the guarantor of a home 
loan, has a right of indemnity that is independent of any 
right of the holder.  38 U.S.C.A. § 3732 (West 1991); 
38 C.F.R. § 36.4323(e); United States v. Church, 736 F. Supp. 
1494, 1497 (N.D. Ind. 1990).  Subrogation, on the other hand, 
places VA in the position of the holder.  38 U.S.C.A. 
§ 3732(a)(1); 38 C.F.R. § 36.4323(a).  VA's "right of 
indemnity stands on equal footing with the right of 
subrogation."  Carter v. Derwinski, 987 F.2d. 611 (9th Cir. 
1993).  With respect to subrogation, the obligor, veteran, 
may avail himself of any defenses which are available to a 
debtor under state law.  Though not specifically indicated in 
the August 1998 determination, it was suggested that the VA's 
right to recovery of the loan guaranty debt was under the 
theory of subrogation.  

Therefore, pursuant to the requirements of due process, the 
Board will not decide the issues on appeal pending a remand 
of the case for further development as follows:

1.  The appellant should be allowed the 
opportunity to present any additional 
evidence relating to his challenge of the 
validity of the debt and to his request 
for a waiver of the loan guaranty 
indebtedness. 

2.  Thereafter, the COWC should refer the 
case to the proper officials at the RO 
for a determination regarding the 
validity of the debt vis-à-vis the 
appellant.  If liability exists under the 
theory of subrogation, it should be 
determined whether any statute of 
limitations would preclude the VA from 
collecting the debt and the appellant 
should be issued the reasons for any 
determination.  If the debt is found 
valid, the COWC should then address the 
waiver request.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

